Citation Nr: 0831691	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1976 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.  
Jurisdiction of this claim was subsequently transferred to 
Muskogee, Oklahoma in July 2006.

The appellant requested a Travel Board hearing, which was 
scheduled for October 31, 2007.  The appellant failed to 
appear.

This claim was previously remanded by the Board in February 
2008 for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the claim.

The February 2008 Board Remand requested the appellant's 
mental health treatment records from the VA Medical Center 
(VAMC) from August 2007 to the present.  After obtaining 
these records, the appellant was to be scheduled for a VA 
PTSD examination.  The appellant was scheduled for an 
examination in March 2008, to which he failed to report.  In 
reviewing the file, it is not clear which address was used to 
contact the appellant in informing him of the VA examination 
date.  The Board notes that upon transferring his claims file 
from Waco to Muskogee, the appellant requested that all 
correspondence be sent to him at an address on [redacted]
[redacted].  Review of the claims file reveals this was mostly 
complied with.  While a copy of the notice letter informing 
the appellant of the time and place of his VA examination is 
not of record, it appears from a March 2008 Compensation and 
Pension examination request, that VAMC correspondence was 
sent to an address on [redacted].  

Further complicating the claim, correspondence from the Board 
to the appellant (using the original address) was returned in 
July 2008.  On the envelope was a handwritten note indicating 
that the appellant was no longer a resident at that address.  
It is not clear where the VAMC obtained the [redacted]
address, or whether it is accurate.

As such, this claim is remanded to obtain the correct address 
for the appellant and reschedule him for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's correct address.  
Contact the veteran's service representative for 
help in this regard, if necessary.

2.  Thereafter, schedule the appellant 
for a new VA PTSD examination to 
determine the presence of PTSD and, if 
present, the probability that the 
appellant has PTSD due to in-service 
sexual assault.  The appellant's claims 
file is to be made available to the 
examiner for review of pertinent 
documents therein.  The examination 
report should note that the claims file 
was reviewed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

A copy of the letter informing the 
appellant of his scheduled examination 
should be associated with the claims 
file.

3.  The AMC should then review the 
appellant's claims file to ensure that 
the foregoing requested development has 
been completed to the extent required.  
If a VA examination is conducted, review 
the examination report to insure that it 
is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, implement 
corrective procedures.  Any compliance 
failure could result in a further 
remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (The Board errs as a 
matter of law when it fails to ensure 
compliance with remand orders.)

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

